Citation Nr: 0633693	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to September 1963.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was before the Board in November 2003 when it was 
remanded for further development.  In May 2006, the Board 
referred the case to the Veterans Health Administration (VHA) 
for an advisory medical opinion.  In September 2006, the 
veteran submitted additional argument with a waiver of 
initial RO consideration of such argument.


FINDINGS OF FACT

1. September 1961 audiometry results show elevated puretone 
thresholds; service medical records (SMRs) show the veteran 
had bronchopneumonia around the time of this audiometry.

2. The evidence does not show that the veteran's current 
hearing loss disability is related to his bronchopneumonia in 
service, the September 1961 elevated puretone thresholds, or 
otherwise to an event, injury, or disease in service; 
sensorineural hearing loss was not manifested in the first 
postservice year. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, June 
and September 2004 letters provided certain essential notice 
prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters, 
along with a March 2002 letter, explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  He has 
had ample opportunity to respond/ supplement the record and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  While he was not advised of the criteria for rating 
hearing loss disability or those governing effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

The veteran's service medical and pertinent postservice 
treatment records have been secured.  The RO assisted him by 
twice requesting records from private treatment doctors, to 
include from Dr. A. W.  These doctors did not respond to the 
requests, and the veteran also has been unsuccessful in 
obtaining these records.  Nothing in the record suggests that 
a further request for the records would succeed, and it would 
unnecessarily tax VA resources to continue attempting to 
obtain them.  The RO arranged for June and September 2004 VA 
audiological evaluations and opinions.  

As noted above, in May 2006, the Board sought and obtained a 
VHA advisory opinion in this matter.  The Board is authorized 
to obtain advisory opinions from VHA and there is no need to 
remand the case to the RO for initial consideration of such 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 2005).  In an 
August 2006 letter, the Board notified the veteran of the 
opinion and provided him a copy.  In September 2006, he 
submitted a response to the VHA letter that noted that VA 
treatment records from recent months show his hearing has 
been deteriorating.  He has not alleged that these records 
tend to relate his hearing loss to his military service.  
While VA treatment records are constructively of record and 
recent VA records have not been associated with the claims 
file, the current degree of disability is not relevant to 
this service connection claim, so another remand to obtain 
these records is unnecessary.  VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

On July 1961 pre-enlistment examination, the veteran's 
whispered voice hearing was 15/15 bilaterally.  Audiometry in 
September 1961 revealed elevated puretone thresholds at all 
frequencies, bilaterally, as follows (American Standards 
Association units have been converted to International 
Standard Organization units for consistency):





HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
40
30
LEFT
50
45
45
40
35

SMRs reflect that the veteran had bronchopneumonia around the 
time of the audiometry.  On September 1963 separation 
examination, whispered voice hearing was 15/15.

On August 1994 otolaryngology evaluation, in conjunction with a 
claim for Workman's Compensation benefits, the veteran reported 
he was injured in the course of his employment in February 1994 
when he slipped on a banana peel and fell down some stairs.  
Prior to the fall his hearing loss was moderate, but about two 
weeks after the fall he could barely "get by" with his hearing 
and could not hear certain words.  The doctor reported the 
veteran's left ear hearing acuity decreased from December 1991 
audiometry to May 1994 audiometry, and opined that an increased 
conductive hearing loss should be attributed to the on-the-job 
injury.  He also noted that the sensorineural component of the 
left ear hearing loss was very mild.  The examiner's review of 
the veteran's medical records revealed that the veteran underwent 
a right stapedectomy in 1982, a revision right stapedectomy in 
March 1990, and a left stapedectomy in October 1991.  Physical 
examination revealed intact tympanic membranes with scarring and 
clear ear canals without exostosis or erythema.  The diagnosis 
was bilateral mixed hearing loss with a significant conductive 
component and mild sensorineural component, consistent with a 
history of otosclerosis and bilateral stapes surgery.  He noted 
that while it has been proven that there is a gradual worsening 
of hearing over time in patients who have had stapedectomies 
since the mid-1950s, the worsening usually occurs over several 
decades rather than only over a couple of years; he attributed 
the veteran's hearing decline to his on-the-job injury.  While he 
recommended a revision stapedectomy, he noted that such surgery 
could result in a worsening of the sensorineural component of his 
hearing loss.  

August 1997 through May 2004 VA treatment records show 
consultations for hearing aid replacements and hearing loss.

In his April 2001 claim, the veteran states that when he enlisted 
in service, he qualified for radio man school; however, he got 
bronchopneumonia five weeks into boot camp and, upon his 
recovery, he had to switch to hospital corpsman school because 
radio man school had already started.  He noticed a hearing loss 
after he recovered from bronchopneumonia, but attributed it to 
his continuing congestion.  He reported he had his first ear 
operation around 1967 and the doctor was not satisfied with the 
veteran's improvement after surgery and noted he had nerve damage 
and scarring.  

In his May 2002 notice of disagreement, the veteran alleges that 
the doctor that performed his stapedectomy in 1967 told him that 
the pneumonia and accompanying high temperatures he had during 
service contributed to his hearing loss.

On June 2004 VA audiology evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
35
55
LEFT
45
40
45
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 82 percent in the left ear.  The 
veteran reported that he did not have significant in-service, 
post-service occupational or recreational noise exposure.  
Otoscopic examination was normal and all test results were 
consistent with a bilateral conductive hearing loss.  The 
examiner reviewed the record, provided a diagnosis of 
bilateral mild to moderately severe conductive hearing loss, 
and noted that the veteran had a diagnosis of otosclerosis 
and a history of two stapedectomies in each ear; that 
September 1961 hearing test results showed bilateral mild 
hearing loss; that there was no known relationship between 
otosclerosis and pneumonia or noise trauma; and that 
otosclerosis was typically considered a genetic disease with 
delayed onset at age 20-30.  The audiologist opined that the 
veteran's hearing loss most likely was not related to his 
military service, but recommended that a medical opinion from 
an otolaryngologist be obtained.  

On September 2004 VA audiology evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
30
40
LEFT
40
40
45
60
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
audiologist reviewed the record, examined the veteran, and 
opined that it was "unlikely the otosclerosis is related to 
the episode of bronchial pneumonia the veteran experienced in 
the service."  She noted that while the veteran may have 
experienced temporary hearing loss as a result of the 
pneumonia, there was no evidence of hearing difficulties 
reported at the time of his release from active duty.  The 
diagnosis was mild mixed hearing loss in the right ear and 
mild to moderately severe mixed loss in the left ear.  The 
audiologist recommended a medical evaluation to determine the 
source of the conductive component of the veteran's hearing 
loss.  

In an October 2004 statement, the veteran writes that his 
hearing loss began with the pneumonia he had in service, and 
notes that at the time he did not expect his hearing to get 
worse.  A statement from his ex-wife reports she met the 
veteran in 1958.  She began dating him prior to his service 
and he did not have hearing problems then, but he appeared to 
have hearing loss upon discharge.  

In May 2006, the Board referred the case for a VHA advisory 
opinion requesting responses to three questions:  1)  When 
is a chronic hearing loss disability first documented in the 
record?; 2)  What is the likely etiology of the veteran's 
bilateral hearing loss; specifically is it at least as 
likely as not (50 percent or better probability) that the 
hearing loss is related to the veteran's bout of pneumonia 
in service?; and 3)  If any of the veteran's hearing loss is 
considered service related, what is the significance of the 
on-the-job injury in February 1994?

In August 2006, a VA otolaryngologist reviewed the veteran's 
claims file and noted that the results of the September 1961 
audiometry were consistent with otosclerosis and conductive 
hearing loss in both ears.  He explained that otosclerosis 
occurs when the ordinarily mobile stapes is unable to move 
because of a deposit of bone around the footplate of the 
stapes.  The immobility of the stapes causes reduced hearing.  
He concluded that there is no probability that the veteran's 
otosclerosis is related to a bout of pneumonia in service, 
otherwise related to service, or related to the veteran's 
February 1994 on-the-job injury:

[I]n summary, this veteran apparently entered the 
military with a slight conductive hearing loss 
consistent with otosclerosis and for which he has 
subsequently been seen and treated properly and it 
is not service related and there is no connection 
between the bout of pneumonia and otosclerosis. . 
. . [T]he record clearly reflects the opinion as 
expressed herein.

In September 2006, the veteran stated that after his most 
recent stapedectomy, Dr. A. W. commented that in all 
probability his hearing loss was misdiagnosed and that it 
might have been related to nerve damage from the high 
temperatures he had in conjunction with the pneumonia he had 
during military service.  The veteran also has alleged that 
while the cure for otosclerosis is supposed to be a 
stapedectomy, VA treatment records in the last three months 
show continued deterioration of his hearing.  

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service incurrence or 
aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

June and September 2004 VA audiometry established that the 
veteran has bilateral hearing loss disability by VA 
standards.  His SMRs show that he had bronchopneumonia early 
during his service; a September 1961 audiogram shows he had 
elevated puretone thresholds at the time.  However, upon 
separation from service, whispered voice hearing was 15/15.  
To establish service connection for his hearing loss, the 
veteran must show a nexus between his current hearing loss 
and his military service (and specifically the 
bronchopneumonia/elevated puretone thresholds therein), as 
alleged.  The preponderance of the evidence is against a 
finding that they are indeed related.

Audiologists in June 2004 and September 2004 reviewed the 
veteran's claims file and concluded he had a mixed bilateral 
hearing loss, with the conductive component primary, 
resulting from otosclerosis, a delayed onset genetic disease.  
They noted that otosclerosis and pneumonia had no known 
relationship and that it was unlikely otosclerosis was 
related to pneumonia.  While the veteran may have had 
temporary hearing loss from the pneumonia, the evidence did 
not show that his current hearing loss is related to that 
pneumonia (or the associated temporary hearing loss).  In 
August 2006, a consulting VA otolaryngologist confirmed the 
audiologists' conclusions.  He noted that there is no 
probability that the veteran's hearing loss or otosclerosis 
is related to pneumonia he had during service, and that 
otosclerosis caused the veteran's hearing loss.  He commented 
that the veteran might have had slight conductive loss prior 
to service because of otosclerosis, and, if that was the 
case, then bronchopneumonia did not aggravate such hearing 
loss.

While there is evidence the veteran had elevated puretone 
thresholds during service when he had bronchopneumonia, there 
is no evidence that these readings continued during the rest 
of his service or in the first postservice year, so as to 
permit a finding that such disability became manifested in 
service and persisted, or to allow for application of the 
38 U.S.C.A. § 1112 chronic disease presumptions for 
sensorineural hearing loss (as an organic disease of the 
nervous system).  Notably, the first post-service evidence of 
hearing loss (by the veteran's account) is his statement that 
he had a right ear stapedectomy in 1967, about four years 
after discharge from service.  [The earliest corroborated 
evidence of hearing loss postservice is in the report of a 
Workman's Compensation examiner who refers to a 1982 
stapedectomy.]

The only evidence of record linking the veteran's hearing 
loss to his military service and the bronchopneumonia he had 
in service is the veteran's and his ex-wife's statements 
alleging this is so.  These statements are not competent 
evidence, as they are laypersons, and lack the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Additionally, the veteran has 
alleged that past doctors have told him his hearing loss 
could have been misdiagnosed and that it might be related to 
the bronchopneumonia he had in service.  While these doctors 
may have made those statements, neither the VA nor the 
veteran has been successful in obtaining medical records with 
such statements from the physicians.  Hence, the alleged 
statements are merely hearsay evidence (and not probative).  
Therefore, the Board cannot base its decision on the 
veteran's statements of what his doctors told him without 
supporting medical evidence.  

The medical evidence that is of record overwhelmingly 
supports that the veteran's hearing loss was caused by the 
genetic disease of otosclerosis and is unrelated to 
bronchopneumonia in service or otherwise related to his 
service.  Thus, the preponderance of the evidence is against 
his claim and it must be denied.
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


